Citation Nr: 0618910	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-36 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied entitlement to service connection for 
a left knee disability. The veteran perfected an appeal of 
this issue.

In August 2004, a hearing before the undersigned Veterans Law 
Judge was held at the Houston, Texas RO.  A transcript of 
this hearing is of record.

FINDINGS OF FACT

1.  Degenerative joint disease of the veteran's left knee did 
not originate in active service and is not otherwise 
etiologically related to service.  

2.  The record does not contain a competent medical opinion 
linking a current left knee disability to a disease or injury 
incurred during a period of service. 

CONCLUSION OF LAW

The veteran's left knee disability was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.  
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126  
(West 2002) redefined VA's duty to assist the veteran in the  
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio  
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3,  
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).   
However, the VCAA notice requirements may be satisfied if any  
errors in the timing or content of such notice are not  
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information  and evidence will be obtained 
by VA, and the need for the  veteran to advise VA of or 
submit any further evidence in his  possession that pertains 
to the claims.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an October 2003 
Statement  of the Case (SOC) and January 2004 Supplemental 
Statement of the Case (SSOC).  These documents provided him 
with notice  of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claims.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts  
to obtain relevant records adequately identified by the  
veteran.  Specifically, the information and evidence that  
have been associated with the claims file includes the  
veteran's service medical records, and VA outpatient  
treatment reports and examination reports.  

As discussed above, the VCAA provisions have been considered  
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not  
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which consists of:  his multiple contentions, 
including those raised in the August 2004 VA hearing; service 
medical records; and VA medical records.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

The veteran's service medical records reveal that he 
complained of left knee pain in April and September 1957.  
The records reveal that in September 1958 the veteran fell 
off of a bicycle and injured his left knee.  The examiner 
noted that the veteran should rest and engage in diathermy 
for twenty minutes for five days.  The veteran's remaining 
service medical records are silent for treatment to his left 
knee.  His January 1959 Report of Medical Examination and 
contemporaneous clinical evaluation is entirely negative for 
a left knee disability.

The veteran's degenerative joint disease of the left knee is 
demonstrated by a March 2000 radiology report and supported 
by an April 2000 diagnosis of osteoarthritis.  There is no 
medical evidence linking the veteran's in service complaints 
to his current osteoarthritis of the left knee.  In this 
regard, the Board notes that the veteran underwent a VA 
examination in August 2003.  The VA examiner noted the 
veteran's in service complaints of knee pain and his knee 
injury.  After performing a physical examination the examiner 
diagnosed the veteran's symptoms as minimal degenerative 
changes of the left knee.  The examiner further noted that 
there was insufficient evidence to establish that veteran's 
current left knee disability is related to treatment while in 
service.  Furthermore, the examiner noted that, in his 
opinion, the veteran had age related and age appropriate 
degenerative changes in the left knee which do not appear to 
be aggravated or accelerated by an injury event.  Moreover, 
the examiner noted that the lack of medical follow up for 
almost 50 years placed in question the continuing chronic 
nature of this condition.  

The veteran's VA medical records reveal that while the 
veteran was being treated for knee pain in March 2001, he 
reported that his left knee pain began about 15 years prior, 
approximately 25 years after his discharge from service.  
During the veteran's August 2004 hearing he indicated that 
his current left knee disability is related to service.  
Specifically he indicated that he initially injured his knee 
when he jumped off a truck and twisted his knee.  He reported 
that he injured his knee again in 1958 when he fell off of a 
bicycle.  In a November 2003 letter, the veteran's wife 
reported that since the veteran's separation from service he 
suffered from knee pain.  Under the circumstances, the Board 
concludes that the veteran's statements and testimony 
regarding the onset of his left knee disability are not 
credible in light of contemporary medical records which are 
negative for any complaints, finding or diagnosis of 
degenerative joint disease of the left knee until decades 
after service.  Although the veteran and his wife contend 
that his left knee disability originated in service, their 
statements as to medical causation do not constitute 
competent medical evidence.  See Espiritu v.  Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1)  (2005). 

In short, the preponderance of the evidence is against the 
claim for service connection a left knee disability.  
Although the veteran's service medical records reveal 
complaint of knee pain and he has a current diagnosis of 
degenerative joint disease of the left knee; the 
preponderance of the evidence shows that the veteran's 
current left knee disability is not related to service as it 
did not originate in service or until decades thereafter, and 
is not otherwise related to service.  The Board therefore 
finds that application of the evidentiary equipoise rule, 
which mandates that where the evidence is balanced and a 
reasonable doubt exists as to a material issue, the benefit 
of the doubt shall be given to the claimant, is not required 
in this case.  See  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski,  1 Vet. App. 49, 54 (1990).  The 
veteran's claim for service connection for a left knee 
disability is denied. 



ORDER

Entitlement to service connection for a left knee disability 
is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


